Per Curiam.
Respondent was admitted to practice by this Court in 2000. He resides in New Jersey.
By decision dated March 30, 2004, respondent was reciprocally suspended by this Court for a period of one year (Matter of Alsafty, 5 AD3d 976 [2004]). He now applies for reinstatement. Petitioner advises that it does not oppose the application.
Our examination of the papers submitted on the application indicates that respondent has complied with the provisions of the order of suspension and with this Court’s rules regarding *1215the conduct of suspended attorneys (see 22 NYCRR 806.9). We are also satisfied that respondent has complied with the requirements of this Court’s rule regarding reinstatement (see 22 NYCRR 806.12 [b]) and that he possesses the character and general fitness to resume the practice of law.
Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Crew III, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.